 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears,Roebuck and Co.andCharles Tharaldson Case18-CA-4423FINDINGS OF FACTJune 9, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn August 1, 1975, Administrative Law JudgeBenjamin K Blackburn issued the attached Decisionin this proceeding Thereafter, Respondent filed ex-ceptions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Sears, Roebuck and Co,Minneapolis,Minnesota, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended OrderDECISIONSTATEMENT OF THE CASEBENJAMIN K BLACKBURN, Administrative Law Judge Thecharge in this case was filed on December 30, 1974 I Thecomplaint was issued on February 28, 1975 The hearingwas held in Minneapolis, Minnesota, on May 20, 21, and22, 1975 The principal issue litigated was Respondent'smotive for discharging Charles Tharaldson on December26 For the reasons set forth below, I find that it included,in substantial part, Tharaldson's engaging in protectedconcerted activities in October and, therefore, the dis-charge violated Section 8(a)(1) of the National Labor Rela-tions Act, as amendedUpon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following'Dates are 1974 unless otherwise indicatedIJURISDICTIONRespondent, a New York corporation, is engaged in theretail sale of merchandise in various StatesAmong itsstores is one located at 900 East Lake Street in Minneapo-lisIt is the only facility of Respondent involved in thiscaseDuring calendar 1974 Respondent grossed more than$500,000 from its business operations During the same pe-riod it received merchandise valued in excess of $50,000 atits Lake Street store which was shipped directly there frompoints outside the State of MinnesotaIITHE UNFAIR LABOR PRACTICESA The Problem Caused by the Death of Ralph BrixRalph Brix worked for 30 years in Respondent's LakeStreet store, rising in his later years to the top job, storemanager On December 26 he discharged Charles Tharald-son, a salesman in the television-stereo department OnApril 5, 1975, Brix died unexpectedly, leaving behind himno record of his version of the events of this case in whichhe participated This case boils down to Respondent's mo-tive for discharging Tharaldson Since Respondent's mo-tivewas Brix's motive, his death placed Respondent in adifficult positionConsequently, on May 1, 1975, Respon-dent filed a motion to dismiss complaint and quash noticeof hearing predicated on the death of Brix The motionasserted that since "the decedent, Mr Brix, was thesoleofficial ofManagement present at" corrective interviewsalleged as discriminatory in the complaint "without him, itwill be impossible to have any meaningful adjudication ofthis case," and invoked, moreover, the provisions of theMinnesota "dead-man's statute," Minn S A 595 04 Ad-ministrative Law Judge Arthur Leff denied Respondent'smotion on May 8, 1975 On May 13, 1975, Respondentserved on the General Counsel and Tharaldson a docu-ment entitled "Notice of Testimony To Be Offered by Re-spondent at Hearing " In it, Respondent stated its inten-tion of offering the testimony of various witnesses as tohearsay statements made to them by Brix after Brix's con-frontations with Tharaldson At the hearing, after extensivelegal argument and over the objection of the GeneralCounsel, I took the noticed testimony, relying on the lasttwo of five arguments advanced by Respondent as to whyit should be admitted I statedI'm ruling in your favor, [Mr Lederer], because ofyour fourth and fifth arguments I'm especially relyingon the Board's precedent in the cases you cited, theWallick and Schwalm [95 NLRB 1262 (1951)] cases,that the words, that the testimony of the witness whois testifying as to what happened between him and adead man shall be scrutinized carefully And I'm alsorelying on the rationale of the new rules [i e, NewFederal Rules of Evidence, effective July 1, 1975], spe-cifically that part of the rule which you cited whichspoke about the interest of justice will best be served[Rule 804(b)(5)(c)] I'm stating specifically, as specifi-224 NLRB No 89 SEARS, ROEBUCK AND CO559cally as I can, that I think that whether I allow thisevidence in or not lies within my discretion I chooseto exercise my discretion in the way I have alreadyindicated, because I think that the interest of justicewill best be served in this situation if I take this testi-mony so that I can use it to scrutinize the testimony ofMr Tharaldson about what went on between him andMr Brix on the occasions at issue I think that thereason that this ruling lies within my discretion growsout of your fifth reason, as General Counsel [has] con-ceded, that the Labor Board is not so hideboundabout the rules of evidence that we can't use a littleimagination, and a little innovation to try and servethe ends of justiceOne final word, by stating my reasons in this form Ido not mean to indicate I'm taking this testimony forany limited purpose at all I am admitting it generallyIwill, if I am persuaded by it, rely on it to makefindings of fact as to what happened between Mr Brixand Mr Tharaldson contrary to what Mr Tharaldsonsaid happened in thoseconversationsOn theother hand, if after weighing the record as a whole Ican conclude that I can rely more on MrTharaldson's testimony than I can on the testimony ofMr Hufnagle, Mr Pittman and Mr Jammer, my find-ings of fact will be based on Mr Tharaldson's testimo-ny as to what went on in his conversation with MrBrix Since I haven't heard any of the testimony youare about to introduce, Mr Lederer, I may wind upwith the best of all possible worlds It may well be thatwhen I get through hearing this testimony, I reallyhaven't any credibility conflicts at all, in which case Iwill start off my decision with a hallelujah, that I real-ly didn't have a problem with credibility in the firstplaceHallelujah?Thereisno real conflict betweenTharaldson's version of what was said in his various con-versations with Brix and the testimony of Respondent'switnesses as to what Brix told them about those occasionsHowever, mindful of the Board's admonition inWalhckand Schwalm, supra,that it subjects testimony relating tostatements attributed to deceased persons to the closestscrutiny before deciding what weight to give it, I have notsimply accepted Tharaldson's testimonyin totoas to whatwas said when he and Brix were alone together This doesnot mean that I am discrediting Tharaldson in any wayHis demeanor on the witness stand was that of an honestman trying to live up to his oath within the limitations ofhuman fallibility, and there is nothing inherently incredibleabout his testimony Rather, it simply means that, in mak-ing findings of fact as to what transpired between Tharald-son and Brix, I have limited myself to those facts as towhich there is and can be no dispute I have deliberatelyleft out statements which Tharaldson put in Bnx's mouthwhich might reflect Tharaldson's partisan point of viewThe only credibility conflict as to a fact which still mustbe resolved, once the record is approached in this manner,is the date on which Tharaldson's first conversation withBrix-the conversation which first caused Brix to giveTharaldson a corrective interview-took place Tharald-son, relying on a note he made at the time in his pocketdiary, placed it on October 22 Roger Pittman, as operatingsuperintendent, second in command to Brix at the LakeStreet store, placed it on October 16 He relied on his recol-lection at the time he started thinking about the wholeTharaldson problem from Respondent's point of view Ihave accepted Tharaldson's contemporaneous note overPittman's recollection in placing it on October 22, althoughit really does not matter when it took placeWhat mattersis that, as all parties agree, this pivotal conversation didtake place, starting in motion the chain of events which hasled up to this DecisionB FactsCharles Tharaldson worked at Respondent's Lake Streetstore from December 1968 until December 1974 He was abig ticket salesman in division 57 Division 57 is the televi-sion-stereodepartment"Big ticket salesman" simplymeans that Tharaldson was compensated on a commissionbasis rather than on an hourly basis He received 6 percentof his salesOverstaffing and understocking are matters of continu-ing concern to big ticket salesmenWhen their departmenthas too many salesmen, the potential commissions whicheach can earn are decreased When the store does not havein stock items of merchandise for which there is an imme-diatedemand, they lose sales and, thus, commissionsThese concerns are no secret from management Conversa-tionsbetween salesmen and managers about them arecommon and frequent Tharaldson had one such conversa-tionwith John Hufnagle, the then operating superinten-dent of the Lake Street store, about overstaffing in division57 several years prior to 1974 Thereafter, the number ofbig ticket salesmen in the TV-stereo department was, gen-erally speaking, fiveHarold Henry, a TV-stereo salesman, became ill in July1974 and did not return to work until October At the timeof his return, the staff consisted of three oldtimers-Charles Tharaldson, Jim Curran, and Milton Quall-andtwo relatively new salespersons-Robert Wiemelt and JanBartellWiemelt and Ms Bartell both transferred into thedepartment during the summer Wiemelt, like Tharaldson,Curran, and Quall, worked full timeMs Bartell was apart-timerHenry's return to work on October 7 raised thestaff to six The men became concerned and began discuss-ing the staffing situation among themselves Tharaldsontook it upon himself, with the tacit concurrence of theothers, to carry their concerns to Ralph Brix, the storemanager The opportunity presented itself on October 22Brix spent his entire working life at the Lake Street store,one of three in Respondent's Minneapolis group The storewas, apparently, his lifeHe gloved in its successes andagonized over its failures He was proud of its reputation asthe store with the best overall record in the Minneapolisgroup and constantly drove his managerial staff to main-tain its supremacy Each month, when detailed figures be-came available for the preceding month from all threestores, he made a department-by-department analysis Hegloated over the areas in which Lake Street's figures werebetter than those of Brooklyn Center and St Paul He de- 560DECISIONSOF NATIONALLABOR RELATIONS BOARDmanded improvement in areas where Lake Street trailedOne such staff meeting occurred not long before October22 On that occasion, around October 14, he noted his dis-pleasure that September sales had been off in the TV-ster-eo department A few days later, around October 19, RogerPittman, the operating superintendent, attended an areameeting at which he and other officialswereinstructed topare full-time staffs at their stores to the boneWhen Pitt-man reported back to Brix, they discussed the various de-partments at the Lake Street store in detail During thecourseof this discussion they noted,once again,the TV-stereo salesfigures for September, this time correlatingthem with the fact that Tharaldson had been the low pro-ducer in the department for the month Thus, Tharaldson'ssalesrecord was a matter recently noted by Brix when theirencounter of October 22 occurredOn October 22 Brix noticed some dust in the TV-stereodepartment and spoke about it to Tharaldson, who hap-pened to be the closest employee at the moment A fewwords were exchanged Tharaldson made the point thatBrixwas blaming the wrong person because the dust wasnot in the area specifically assigned as his responsibility inthe divisionmanager'sstanding operating procedure Brixmade the point that, the divisionmanager'sSOP notwith-standing, each employee is responsible for seeing that thewhole area is kept clean At the end of this brief exchange,Tharaldson asked Brix if he could speak to him in his of-ficeBrix saidyes Tharaldson went to Brix's office a fewminutes laterIn the office, Tharaldson broached the subjects of over-staffing and understockingHe attempted to make thepoint thatMs Bartell'spresence in the department, cou-pled with chronic shortages of particular TV sets whichsold especially well, was reducing the commissions of thefull-time salesmenbelow an acceptable level An argumentresulted In the course of it, Tharaldson said that a woman,referringtoMsBartell,had no place in the TV depart-ment Finally, Brix ordered Tharaldson out of the office,Tharaldson refused to go until he got an answer on wheth-er the staffwas goingto remain at six or be cut back tofiveBrix warned Tharaldson he would be fired if he per-sistedTharaldson leftWhen he returned to the sellingfloor, Tharaldson told Wiemelt what had happened Brixtold Pittman about his fight with Tharaldson and called forTharaldson's personnel fileRespondent has a personnel procedure known as thecorrective interviewA supervisor talks to an employeeabout his faults and then records the event on a form titled"Memorandum of Deficiency Interview" for inclusion inthe employee's file The printed portion of the form reads,"The following matters which require correction have beenfully discussed with the above employee " Corrective in-terviews are almost always given by the operating superin-tendent or lower level supervisors (The only interview towhich Tharaldson was ever subjected before October 24,for example, was conducted by John Hufnagle in 1971 or1972 during Hufnagle's tenure as operating superinten-dent)Brix, inhis tenure as store manager, seldom con-ducted them himself He made an exception, however, inTharaldson'scase onOctober 24 He called Tharaldsoninto his office, lectured him about five matters which re-quired correction by Tharaldson, and then recorded themon a Memorandum of Deficiency Interview form thus1positive attitude in dept2 improve sales3doing his part in keeping dept clean4 no continuous complaining of o o s [i e , out ofstock]sellmdse [i e,merchandise] we have in stock5complaining about too many people in departmentAfter "Date to be Interviewed Again"Brix entered "11-12-74 " Brix and Tharaldson both signed the form, andBrix sentTharaldson on his way Tharaldsonwas not inter-viewed again by Brix or anybody else on November 12Feeling threatened, Tharaldson immediately made threetelephone callsHe called the Minnesota Human RightsDepartmentHe called the National Labor RelationsBoardHe called the Retail Clerks Union Shortly aftermaking these calls, he mistook Curtis Johnson, one ofRespondent's personnel supervisors, for a representative ofan agency which might come to his aid He told Johnsonabout his run-in with Brix and the telephone calls he hadmade as a result When he discovered his mistake, he askedJohnson to keep the information confidential Johnson didsoOn November 4 Tharaldson visited a Retail Clerks officein Minneapolis After receiving the usual lecture about em-ployee rights and organizational techniques, he left with apack of blank authorization cards He signed up Quall onNovember 16 and Henry on November 29 He solicitedWiemelt on some date which does not appear in the record,presumably in November, and was turned down His unionactivitiesdid not come to the attention of any ofRespondent's supervisors or officials His effort to organizethe Lake Street store on behalf of the Retail Clerks appar-ently died aborningOn November 20 Marybelle Thurston, an employee inthe auditing department, went shopping in the TV-stereodepartment She was interested in a small radio priced at$12 99, which is referred to in the record as an NFL radio(i e,National Football League radio, I gather, althoughthe record is somewhat less than clear on this detail, that itresembled a Minnesota Vikings helmet) She asked Thar-aldson to wait on her Tharaldson misread the price on theone that was on display as $2 99 and was corrected by MsThurstonNot knowing which drawer the radios werestored in, Tharaldson then courteously referred Ms Thur-ston to one of the hourly paid clerks in the record depart-ment, which is adjacent to the TV-stereo area Tharaldson,forwhom November 20 was a busy day with $1,888 insales, promptly forgot about the incident Not so Ms Thur-stonWhen she got back to the auditing department thenext day, she complained to her supervisor, one Grimsley,that Tharaldson had brushed her off rather than followedRespondent's policy of waiting on customersGrimsleytold Roger Jammer, at the time personnel manager of theLake Street store Jammer told Brix Brix told Jammer toinvestigate and report back to him Jammer interviewedMs Thurston He did not interview Tharaldson He gaveBrixhis written report on December 2 Brix told Pittmanhe was going to give Tharaldson another corrective inter- SEARS, ROEBUCK AND CO561view and warn him On December 3 Brix called Tharald-son into his office and reprimanded him for not waiting onMs Thurston Brix started the interview by telling Thar-aldson he had "done it again " He ended it by warningTharaldson that he would be fired if it happened againThe Memorandum of Deficiency Interview which Brix pre-pared and which he and Tharaldsonsignedread, "Refusedto sell NFL Radio for 12 99 turned customer over to parttimeemployee in the record dept Customer indicated notat any time did Mr Tharaldson show any interest in wait-ing onher This incident took place 11-21-74 " (Brix mis-took the date on which Ms Thurston told Grimsley for thedate on which the incident occurred)On December 15 Brix went over the November figuresfor the three stores in the Minneapolis group This time adrop in division 57's gross profit in November caught hiseyeHe expressed the opinion that Lake Street's mark-downs (i e , the difference between an item's list sellingprice and the price for which it is actually sold) were out oflineHe asked for a check in order to find out where thegross profits were goingThe next day, in response to Brix request, Bud Osgood,the group merchandise manager with jurisdiction overTV's and stereos, came to the store and checked sales tick-ets in order to find out if markdowns had been handledproperlyHe finally singled out three transactions onwhich he was unable to account for the selling price Twoof the sales had been made by Tharaldson, the third, byHenry Osgood gave the three sales checks to Brix Brixgave them to Pittman with instructions to investigate Pitt-man gave them to Paul Mork, manager of division 57Mork checked them against pricing data, such as no adspecials, available to him (A no ad special is a reducedprice at which sale of an item has been authorized eventhough no advertisement has appearedSalesmen are, ofcourse, expected to sell advertised merchandise at whateverreduced price appears in the advertisement) He de-termined that two sales, the one by Henry and one of thetwo by Tharaldson, had been made at the proper price Heconcluded as to the third, however, that Tharaldson hadsold a color television set worth approximately $400 to oneRichard Butcher on December 12 at a price approximately$20 less than he should have Mork passed this informationback up the chain of command Pittman reported to Brixon December 19 After reviewing the sales checks and lis-tening to Pittman's comments, Brix decided to dischargeTharaldson He told Pittman he did so "because of MrTharaldson's previous two deficiency interviews and thefact that he had been warned on the last deficiency inter-view verbally that he would be released or let go with onemore violation and the fact that Mr Tharaldson's saleswere still subpar or the poorest in the department, and thefact that even his part-time sales person was beating himout in sales and that with this sales check violation in hand,he would let Charlie go He also referred to at that time therather angry conversation that he and Mr Tharaldson hadback in OctoberHe just made reference to the factthat he remembered vividly the angry conversation heldback in October with regard to Charlie Tharaldson " Brixdecided to put off the discharge until after ChristmasRespondent has a policy that long term employees, acategory into which Tharaldson fell, cannot be dischargedwithout first obtaining a clearance from department 707 atits home office Consequently,sometime between Decem-ber 19 and December 26, Brix contacted 707 by telephone,explained the situation, and obtained the necessary clear-anceOn December 26 Brix instructed Pittman to get the nec-essary papers together for firing Tharaldson and bringthem to his office for the discharge interview When all wasin readiness,Tharaldsonwas summoned Brix remindedTharaldson that he had recentlyhad two corrective inter-views and that at the one on December 3 he had beenwarned that one more transgression would cost him hisjobHe then showed Tharaldson the Butcher sales checkand told him he was discharged because of it Tharaldsonsaid that he had been anticipating something of the sortand had already called the Labor Board, referring to histelephone call on October 24 He explained that the mis-take had been inadvertent, growing out of a confusion inmodel numbers Tharaldson refused to sign a form whichstated that he desired to "resign" (a line had been drawnthrough the printed word) because of "salescheck viola-tions(being released accordingly) "He wrote elsewhere onthe form, "The term release is synonomous with beingfiredThis is not a voluntary signing on my part CharlesTharaldson" He asked for and was refused a copy of theformHe was told that the store would first have to getapproval from the home office He prepared and gave toBrix, for inclusion in his file, a written explanation for theButcher transaction It readMy explanation is that the sales planner [i e, pricingguide he had used] mentioned had a modle [sic] 4072color t v at the price I used This is not a big selling setso an error of stock number is more likely to occurthan in the sets we sell in large volumeWhen the discharge interview was over, Tharaldson ac-companied Pittman to the latter's office There he prepareda note for the home office requesting a copy of the "Rea-son for Leaving" form he had signed involuntarily It readTo Sears, Roebuck & CoI request a copy reason for leaving form A copy,even a photo copy of this document was denied me atthe time of my severence Please send to my home Myaddress isOn December 27 Brix sent a written report to depart-ment 707 about the discharge of Tharaldson In it, he re-ferred to his earlier telephone call and asked for adecisionon Tharaldson's request for a copy of theReasonfor Leav-ing formJohn Hufnagle, at this time an official of Respondentworking out of the home office with responsibility forRespondent's employee morale surveys program, visitedthe Lake Street store on January 20 and 21, 1975 As Brixwas driving Hufnagle to the airport at the end of his visit,Hufnagle asked Brix by how many he had reduced hiscomplement of full-time employees This was areferenceto the subject of the area conference in October which Pitt-man had attendedas Brix'sdeputy Brix said about 40 peo- 562DECISIONSOF NATIONALLABOR RELATIONS BOARDple in all Hufnagle said,"Forty people,that seems like anawful lot "Brix said,"Well that does not mean 40 people left thecompany, some of these were going to be transferred out toRichdale, the new store Two or three of them were actualterminations,and this type of thing "Hufnagle said,"Well, is there anybody that I know9"Brix mentioned two or three names The only one Hufna-gle recognized was Tharaldson He asked if Tharaldson didnot have long service with the Company Brix told himhow longHufnagle asked,"Why was Charlie released9"Brix saidfor sellingmerchandise below the recommended salespriceHufnagle asked if Brix had had the prior approval of707, Hufnagle's department Brix said he had had the ap-proval of Jack Miles,the area field representativeHufnagle said,"Fine "Brix said,"I had quite a bit of trouble with Charlie late-ly"Hufnagle said, "Oh9"Brix said,"Yes It all started back earlier in the fall whenCharlie got very upset and belligerent about the fact therewas a part time employee in the television department, de-partment 57, on commission and Charlie did not think thatwas fair " Brix went on to explain that Tharaldson hadbeen "very vocal about it with Mr Brix in his office " Huf-nagle asked who was the employee in question Brix said itwas Jan Bartell Brix continued his explanation He toldHufnagle, in Hufnagle'swords, "that Charlie was very bel-ligerentThe argument went on for some period of timeHe could not get Charlie out of his office as the discussionshould have wound down,and [it]did not happen CharlieTharaldson was very reluctant to do so, and Mr Brix final-ly said he had to insist that Charlie leave the office He saysthen further on that sometime in the Christmas selling sea-son, I do not recall the date, sir,that another incident hadcome up with Charlie Tharaldson in waiting on a customer,an employee customerin that Charlie refused to waiton her on a radio and directed her to go over and let one ofthe part time employees wait on her "C Analysis and Conclusions1The dischargea As a violation of Section 8(a)(3)The 8(a)(3) allegation of the complaint is predicated onthe theory that Respondent's ostensible motive for treatingCharles Tharaldson as it did is a pretext,and that its realmotive grows out of opposition to his efforts to organizethe Lake Street store for the Retail Clerks To that end theGeneral Counsel introduced evidence as to some factswhich I have not included in the section dust above Heproved that only two division 57 employees other thanTharaldson were discharged in 1973-74 Lorraine Laughlinwas discharged for stealing James Hill, a short-term em-ployee, was discharged for a series of incidents in which hewas guilty of egregious conduct,culminating in cursing atan unoffending cashier The General Counsel also provedthatHarold Henry was called in on December 26 for adiscussion of the sales check he had written which wasinitially suspect despite the fact that he had already beenexonerated (Pittman's explanation that the purpose was tosetHenry's mind at ease strikes me as eminently reason-ableThe General Counsel, however, views it differently)From these facts as well as others which I have set forthabove-for example, the fact that Brix himself seldom con-ducted corrective interviews-the General Counsel wouldfind that Brix's reactions to the NFL radio incident and thesales check incident were contrived On the basis of therecord as a whole, I would not reach such a conclusioneven if I did not find company knowledge of Tharaldson'svisit to the Retail Clerks office on November 4 and hisunion activities thereafter troublesomeEvidence which, in other circumstances, might supportan inference that Brix learned of Tharaldson's union activi-ties is found in the uncontroverted testimony of Tharald-son,which I credit, that he told Curtis Johnson, one ofRespondent's supervisors, before November 4 that he hadtelephoned the Union, among others However, Tharald-son also testified he asked Johnson not to tell anybody,and there is no evidence Johnson violated his confidence(Johnson did not testify) Moreover, I credit the testimonyof Pittman, Jammer, and Mork that they had no knowl-edge of Tharaldson's union activities prior to receipt of thecharge in this case in which he specifically claimed that hehad been terminated "because of his membership and ac-tivities in behalf of Retail Clerks Union, Local 1086, AFL-CIO " More importantly, I credit the testimony of Jammer,the personnel manager, thatMr Brix brought the charge down to my office andasked if I had seen anything on this or if I knew any-thing about it, and I read it and asked him the samequestion, if he had had any information regarding thecharge or the union activity, and he said, "I had neverknown that Charlie had any activity with the union "The General Counsel has failed to prove by a preponder-ance of the evidence that Respondent had knowledge ofTharaldson's union activities before it discharged him Ifind, therefore, that Respondent has not violated Section8(a)(3) of the Actb As a violation of Section 8(a)(1)Tharaldson's talking to Brix on October 22 about over-staffing and understocking is the sort of concerted activitywhich Section 8(a)(1) was designed to protect The subjectsrelated to the wages and working conditions of employeesTharaldson sought Brix out for the benefit of others as wellas himself Respondent does not dispute this basic findingRather, as its able brief recognizes, the issue which issquarely presented by this record is the degree, if any, towhich Brix was motivated by Tharaldson's protected con-certed activities on October 22 when Brix decided to dis-charge Tharaldson on December 19 As this extract fromthe introductory portion of Respondent's brief recognizes,whether the discharge of Tharaldson violates Section8(a)(1) of the Act turns on whether, among the mix of rea-sons Brix had in his mind when he made his decision onDecember 19, his run-in with Tharaldson on October 24occupied a legally significant place SEARS, ROEBUCK AND CO563As to the initial October incident, it is clear that Thar-aldson seized upon an opportunity to challenge Brix'sauthority and vent his personal defiance Thus, in thatinitial confrontation, Tharaldson angrily voiced a per-sonal prejudice against females, which Brix, who re-sented any prejudice, could not abide Not knowingwhen to quit, Tharaldson then insolently refused toleave upon Brix's request-a sure formula for com-pounding the provocation Brix was thus confrontedwith the problem of how to deal with an employeewho, regardless of the substance of his gripes, gratedon Brix's nervesWhatever protected, concerted activ-itiesmay have been included in that meeting, if any,were of no consequence to Brix since they were com-pletely masked by Tharaldson's compulsive, confront-ing, and obnoxious manner Logic dictates that it wasTharaldson's provocative, irritating approach, com-bined with his marginal but worsening sales record,and not any of his complaints about working condi-tions, which Brix remembered when, on December 19,1974, he decided to discharge TharaldsonMoreover,whatever weight this October incident may have hadin Brix's final discharge decision was largely overshad-owed by Tharaldson's subsequent deficient conduct,andthatconduct provided the principal motivatingreason for his terminationThis passage is also a capsule version of Respondent'sargument why Tharaldson's protected concerted activitiesdo not rise to the level of a legally significant part of Brix'smotive The argument is expanded in the detailed sectionsof the brief which follow for example, in commenting onthat portion of Pittman's testimony as to what Brix toldPittman on December 19 about his reason for deciding todischarge Tharaldson which I have set forth above, Re-spondent arguesTransposing these expressed thoughts, Brix was say-ing, in effect, that the series of incidents which hadoccurred showed him that the way Tharaldson's entireapproach towards his sales job, as indicated by hisconduct in these three specific instances, coupled withhis sales performance, required that he be dischargedIt is vitally important to note that his recollection oftheOctober confrontation focused on the "angry"character of Tharaldson's confrontation with him,rather than the substance of that incident, and that itwasthisaspect that was still rankling Brix when hemade this recitation to PittmanIn commenting on the October 22 incident, RespondentarguesWhy did Brix get angry at Tharaldson9 KnowingBrix as we do, the proper question would be whywouldn't he, and for reasons wholly unrelated to pro-tected activities, if any, in which Tharaldson may havebeen incidentally engaged in [sic] during the diatribehe forced on Brix Tharaldson, while he may havebriefly touched on matters which concerned D57 em-ployees, displayed a belligerent, persistent proclivityor a propensity of his own for simply pursuing his ownsubject and not listening to reason-"women havefamily responsibilities and have to support children asyou do"-and by repeatedly refusing to leave Brix'sofficeWhether or not the Judge would have acted asBrix did, faced with all of this provocation, is not thequestion, although he would have needed the patienceof a saint to have acted differently here It is perfectlyclear that he acted as he did because Tharaldson riledhim Tharaldson's comments were born in a spirit ofangry retaliation and carried out in a manner calculat-ed to offend and provoke Brix (who already knew thatTharaldson was nothing better than a marginal topoor salesperson having had close to the lowest salesper hour record in D57 for a long time) and they wereaccompanied by a "challenge to the top boss" tenorthroughoutWhy wouldn't Brix have been aggravatedto the point that he told Tharaldson to leave his of-fice9 It is important, at this juncture, to note that Brixcalled for Tharaldson's entire personnel file after thisincident (T 321)In wrapping up its argument, Respondent statesImagine, Judge, how a proud store manager likeBrix, steeped in the Sears tradition and loving the mer-chandise Sears sold [footnote omitted], would react tothis kind of extreme provocation [i e, the provocationto which Tharaldson subjected him on October 22]How could any objective person find, unequivocally,under all the facts, that Brix's subsequent motivationwas primarily because Tharaldson, during the courseof his loathsome tirade, had complained about anycondition of employment? Certainly, the Judge cannotsince other employees voiced complained [sic] aboutthose very conditions The only reasonable inferenceis that it was thewayTharaldson presented those com-plaints which sensitized BrixIn sum, then, the considerations which promptedBrix to discharge Tharaldson was his realization thatthe way Tharaldson looked at his sales job would nev-er really improve, and his determination that Tharald-son was more interested in provoking his manager, thetop man in the store, by telling him off, rather than totry to improve his own performance Neither of thesetwo considerations constitute impermissible ones,rather, they constitute considerations which entirelyand understandably would have induced a managerlike Brix to feel Tharaldson should be releasedOn this state of facts, the Judge must ask himselfwhy wouldn't Brix have made the decision, when hedid, to release Tharaldson irrespective of whether ornot there were, packaged together with his worseningsales record and misconduct, complaints about work-ing conditions on the same subjects which other sales-people were complaining about with impunity? Ac-cordingly, the General Counsel has failed utterly tomeet his heavy burden of establishing, by a prepon-derance of competent proof, that it was Tharaldson'smere making of complaints about working conditionswhich caused his discharge 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis argument, I think, carries its own death woundWhere an employer has multiple reasons for discharging anemployee, the discharge is illegal if the part which is pro-scribed by the Act is the primary reason in the sense that itis the moving reasonWhitenMachine Works,100 NLRB279, 287 (1952),Midland Broadcasters, Inc,176 NLRB107, 117-118 (1969) As Respondent's argument concedes,the chain of events which culminated in Tharaldson's dis-charge began with Brix's reaction to Tharaldson's conducton October 22 Tharaldson irritated Brix so badly that Briximmediately called for Tharaldson's personnel file The in-formation contained therein marked Tharaldson in Brix'smind to the point where, as evidenced by the relativelyinsignificant NFL radio incident, he reacted personally ev-ery time Tharaldson came to his attention thereafter AsBrix admitted to Hufnagle on January 21, 1975, it all start-ed back in the fall when Tharaldson angered Brix by pro-testing overstaffing in division 57 Brix's account to Hufna-gle at that time makes it clear that Tharaldson's protectedconcerted activities on October 22 were very much onBrix's mind when he decided to discharge TharaldsonRespondent, in effect, concedes this point also when itargues that it was not the fact that Tharaldson was protest-ing wages and working conditions but his manner in doingso that riled Brix But an employee's right to the protectionof Section 8(a)(1) when engaging in concerted activitiesdoes not depend on his doing it in a way which does notoffend his employer If he would not have been dischargedbut for his employer's reaction to his protected concertedactivities, his discharge violates the Act I have no doubt,asRespondent urges, that Brix had many things on thismind in addition to October 22 when he decided to dis-charge Tharaldson, including Tharaldson's recent recordas a salesman, the NFL radio incident, and the sales ticketincidentHowever, I am persuaded, on the record as awhole, that, but for the former, Brix would not have dis-charged Tharaldson for any or all of the latter I find,therefore, that Respondent violated Section 8(a)(1) of theAct by discharging Charles Tharaldson on December 26,1974, for engaging in protected concerted activities2 The correctiveinterviewsAs to the other two dates, the Memorandum of Deficien-cy Interview dated October 24 lists understocking andoverstaffing as two of the five "matters which require cor-rection" that "have been fully discussed with" TharaldsonIt follows that Respondent, on October 24, 1974, did im-pose corrective interview discipline on Tharaldson for en-gaging in protected concerted activities, thereby violatingSection 8(a)(1) Leaving that memorandum in Tharaldson'sfilewould contravene the policies of the ActDecember 3, however, is another matter On that occa-sion, Tharaldson was disciplined solely for what Respon-dent viewed as a dereliction of duty in the NFL radio inci-dentSince he was not disciplined for engaging inprotected concerted activities, it follows that the interviewdid not violate Section 8(a)(1) The fact that discipline wasadministered by Brix and the Memorandum of DeficiencyInterview bears his signature does not require a differentconclusion, for the record does not permit a finding thatTharaldson would not have been interviewed by some less-er official once Marybelle Thurston complained about theway he had treated her Removal of that memorandumfrom Tharaldson's file is not required to effectuate the poli-cies of the ActUpon the foregoing findings of fact, and upon the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1Sears,Roebuck and Co is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2Retail Clerks UnionLocal No1086, affiliated withRetail Clerks International Association,AFL-CIO, is a la-bor organization within the meaning of Section 2(5) of theAct3By imposing corrective interview discipline onCharles Tharaldson on October 24, 1974, and by discharg-ing him on December26, 1974,for engaging in protectedconcerted activities,Respondent has violated Section8(a)(1) of the Act4 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act5The allegations of the complaint that Respondent hasviolated Section 8(a)(3) of the Act have not been sustainedThe complaint also alleges Respondent violated the Act"on or about October 24, 1974, December 3, 1974, andDecember 26, 1974" when it "imposed corrective interviewdiscipline on employee Charles Tharaldson " A findingthat these interviews violated Section 8(a)(3) of the Act isprecluded by the General Counsel's failure to prove com-pany knowledge of Tharaldson's union activities as dis-cussed above There remains to be considered whether theyconstitute independent violations of Section 8(a)(1)The interview of December 26 was a discharge interview,not a corrective interview Therefore, what happened thatday was not independently violative of the Act as a correc-tive interview In any event, the remedy of reinstatementwill effectively expunge from Tharaldson's personnel fileany derogatory documentation of the events of December26THE REMEDYIn order to effectuate the policies of the Act, it is neces-sary that Respondent be ordered to cease and desist fromthe unfair labor practices found, remedy them, and postthe usual notice at the store involved in this case I will,therefore, recommend that Respondent be ordered to re-move from Charles Tharaldson's personnel file the Memo-randum of Deficiency Interview dated October 24, 1974,reinstate him, and make him whole for any earnings lost asa result of his discharge on December 26, 1974, by thepayment of backpay computed on a quarterly basis, plusinterest at 6 percent per annum, as prescribed in FWWoolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co,138 NLRB 716 (1962) SEARS, ROEBUCK AND CO565Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this case, and pur-suant to Section 10(c) of the Act, I hereby issue the follow-ing recommendedORDER'Respondent Sears, Roebuck and Co , its officers, agents,successors, and assigns, shall1Cease and desist from(a) Imposing corrective interview discipline on employ-ees and discharging them for engaging in protected con-certed activities(b) In any like of related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act2Take the following affirmative action necessary to ef-fectuate the policies of the Act(a)Remove from Charles Tharaldson's personnel filetheMemorandum of Deficiency Interview dated October24, 1974, offer him immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyearnings he lost, plus interest, as a result of his discharge onDecember 26, 1974(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order(c)Post at its Lake Street store in Minneapolis, Minne-sota, copies of the attached notice marked "Appendix " 3Copies of said notice, on forms provided by the RegionalDirector for Region 18, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted Reasonable steps shall be2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions, and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading Posted by Orderof the National Labor Relations Board shall read Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "taken by Respondent to Insure that said notices are notaltered, defaced, or covered by any other material(d)Notify the Regional Director for Region 18, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewithIT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges Respondent violated Section 8(a)(3) ofthe ActAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated Federal law by disciplining anddischarging an employee for engaging in protected concert-ed activities, we hereby notify you thatThe National Labor Relations Act gives all employeesthese rightsTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these thingsWE WILL NOT discipline or discharge you for engag-ing in concerted activities which are protected by theNational Labor Relations ActWE WILL NOT, in any like or related manner, interferewith you or attempt to restrain or coerce you in theexercise of the above rightsWE WILL offer Charles Tharaldson immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and WE WILL make him whole for any earn-ings he lost, plus interest, as a result of his dischargeon December 26, 1974WE WILL remove from Charles Tharaldson's person-nel file a Memorandum of Deficiency Interview datedOctober 24, 1974, which memorializes corrective inter-view discipline we imposed on him on that dateSEARS,ROEBUCK AND CO